United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1747
Issued: January 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2007 appellant timely appealed a merit decision of the Office of Workers’
Compensation Programs’ dated May 17, 2007, denying her claim for compensation. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established a left upper extremity condition causally
related to factors of her federal employment.
FACTUAL HISTORY
On January 9, 2006 appellant, then a 49-year-old rural mail carrier, filed an occupational
disease claim (Form CA-2) alleging that the pain in her left shoulder and left elbow and her left
carpal tunnel condition were causally related to her federal employment. She indicated that her
job involved continuous pushing, pulling and lifting. Appellant reported that she became aware
of her condition on January 24, 2004 and realized it was caused or aggravated by her

employment on December 6, 2005.
returned.

She stopped work on December 27, 2005 and has not

By letters dated January 30, 2006, the Office advised appellant and the employing
establishment that additional factual and medical evidence was needed.
Appellant submitted a narrative statement describing her duties and symptoms. She
noted that she had been on limited duty because of a right shoulder and right elbow surgery and
had to use her left arm as a result of those surgeries. Appellant submitted a March 7, 2006
Physical Work Performance Evaluation Summary and Functional Capacity Evaluation (FCE)
and a March 13, 2006 report from Dr. David A. Bernstein, a Board-certified orthopedic surgeon,
which reported on appellant’s right arm condition.
In a March 1, 2006 report, Dr. Robert P. Vitek, Board-certified in occupational medicine,
reported on the medical history of appellant’s left arm complaints. He advised that she had
tendinitis of the left arm and left carpal tunnel syndrome based on a July 7, 2005
electromyelogram (EMG).
By decision dated March 27, 2006, the Office denied appellant’s claim. It found that the
medical evidence did not demonstrate that the claimed medical condition was related to
established work-related events.
On March 26, 2007 appellant requested reconsideration of the Office’s March 27, 2006
decision.
In a March 20, 2007 medical report, Dr. Vitek addressed the cause of appellant’s left
hand carpal tunnel. He stated: “It is my understanding that the patient does a lot of activities
with her left upper extremity, especially the hand, as well as the right hand and I would consider
the symptoms that she had and still has of the left upper extremity to be related to her job.”
By decision dated May 17, 2007, the Office reviewed the case on its merits and denied
modification of the March 27, 2006 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To establish that, an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
Appellant alleged that her job duties as a rural mail carrier, which involved continuous
pushing, pulling and lifting, caused or contributed to her left upper extremity conditions of left
hand carpal tunnel and pain in her left shoulder and left elbow. The employing establishment did
not contest that appellant engaged in the identified activities during her federal employment and
the Office accepted that such work-related events were established. However, the medical
evidence is insufficient to establish that appellant’s diagnosed left upper extremity conditions are
causally related to the identified work factors or any other specific factors of her federal
employment.
In his March 13, 2006 report, Dr. Bernstein reported on appellant’s right upper extremity
condition. This evidence, however, is not relevant to the current claim which pertains to a left
upper extremity condition.
Appellant submitted medical reports dated March 1, 2006 and March 20, 2007 from
Dr. Vitek. In his March 1, 2006 report, Dr. Vitek diagnosed tendinitis of the left upper extremity
and left carpal tunnel syndrome. However, he did not specifically address whether any factors of
appellant’s employment caused or contributed to her conditions.5 In Dr. Vitek’s March 20, 2007
report, he noted that appellant did a lot of activities with her left upper extremity and opined that
3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

5

Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship).

3

he considered the symptoms she had and still has of the left upper extremity to be related to her
job. However, the Board notes that Dr. Vitek did not specifically address what factors of
appellant’s employment caused or contributed to her left upper extremity symptoms or provide
any medical rationale to explain his conclusion on causal relationship. Medical conclusions
unsupported by medical rationale are of diminished probative value and are insufficient to
establish causal relation.6 Consequently, the medical evidence from Dr. Vitek is insufficient to
establish appellant’s claim.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
There is no reasoned medical evidence addressing how appellant’s employment duties
caused or aggravated a left upper extremity condition. She has not met her burden of proof in
establishing that she sustained a medical condition in the performance of duty causally related to
factors of her employment.

6

Albert C. Brown, 52 ECAB 152 (2000).

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

4

CONCLUSION
The Board finds that appellant did not submit medical evidence of sufficient probative
value to establish a left upper extremity condition causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decision dated May 17, 2007 is affirmed.
Issued: January 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

